IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : No. 419
                                         :
REAPPOINTMENT TO THE MINOR               : MAGISTERIAL RULES DOCKET
JUDICIARY EDUCATION BOARD AND            :
DESIGNATION OF VICE-CHAIR                :


                                       ORDER

PER CURIAM
         AND NOW, this 11th day of April, 2018, Magisterial District Judge Henry J.

Schireson, Montgomery County, is hereby reappointed as a member of the Minor

Judiciary Education Board for a term of three years and designated as Vice-Chair,

commencing July 1, 2018.